UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7627



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CURTIS LEE WATSON,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:88-cr-00201-JCC; 1:06-cv-00883-LMB)


Submitted:   December 21, 2006            Decided:   January 5, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Curtis Lee Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Curtis Lee Watson seeks to appeal the district court’s

order construing his petition for Error Coram Nobis as a motion

filed pursuant to 28 U.S.C. § 2255 (2000), and dismissing it for

lack of jurisdiction as an unauthorized successive motion, as well

as its order denying Watson’s motion filed pursuant to Fed. R. Civ.

P. 59(e).      An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).

When, as here, a district court dismisses a § 2255 motion solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”             Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).       We have independently reviewed the record and

conclude that Watson has not made the requisite showing.                   See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

              Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented   in   the




                                     - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -